     Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 1 of 8 PageID #:963




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    STEPHANIE H., 1                              )
                                                 )
                          Plaintiff,             )
                                                 )          No. 19 C 4798
           v.                                    )
                                                 )          Magistrate Judge
    ANDREW SAUL, Commissioner of                 )          Maria Valdez
    Social Security,                             )
                                                 )
                          Defendant.             )
                                                 )

                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Stephanie H.’s claims for

Child’s Insurance Benefits and Supplemental Security Income (“SSI”). The parties

have consented to the jurisdiction of the United States Magistrate Judge pursuant

to 28 U.S.C. § 636(c). For the reasons that follow, Plaintiff’s motion for summary

judgment [Doc. No. 13] is granted in part and denied in part, and the

Commissioner’s cross-motion for summary judgment [Doc. No. 21] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.
      Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 2 of 8 PageID #:964




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On April 8, 2016 Plaintiff protectively filed a claim for SSI, and on November

7, 2016 she filed an application for Child’s Insurance Benefits based on disability

beginning March 1, 2012. 2 The claims were denied initially and upon

reconsideration, after which Plaintiff timely requested a hearing before an

Administrative Law Judge (“ALJ”), which was held on April 23, 2018. Plaintiff

personally appeared and testified at the hearing and was represented by counsel. A

vocational expert (“VE”) also testified.

        On July 19, 2018, the ALJ denied Plaintiff’s claim for benefits, finding her

not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date of March 1, 2012. At step

two, the ALJ concluded that Plaintiff had the severe impairment of mood disorder


2
  Plaintiff was born on December 26, 1990 and thus had not attained age 22 as of the
alleged onset date.


                                            2
     Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 3 of 8 PageID #:965




and several non-severe physical impairments, including asthma, obesity, and sleep

apnea. The ALJ concluded at step three that her impairments, alone or in

combination, do not meet or medically equal a listed impairment. Before step four,

the ALJ determined that Plaintiff retained the Residual Functional Capacity

(“RFC”) to perform a full range of work at all exertional levels with the following

non-exertional limitations: simple instructions; routine, repetitive tasks; simple

work-related decision; a work setting with reduced social demands defined as no

public interaction; and only occasional interaction with supervisors and coworkers.

       At step four, the ALJ noted that Plaintiff had no past relevant work. At step

five, based upon the VE’s testimony and Plaintiff’s age, education, work experience,

and RFC, the ALJ found that Plaintiff can perform jobs existing in significant

numbers in the national economy, leading to a finding that she is not disabled

under the Social Security Act.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does




                                           3
      Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 4 of 8 PageID #:966




the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is thus

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). An ALJ’s decision should be affirmed even

in the absence of overwhelming evidence in support: “whatever the meaning of




                                            4
    Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 5 of 8 PageID #:967




‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence . . . ‘more than a mere scintilla.’ . . . It means – and

means only – ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(citations omitted). This Court may not substitute its judgment for that of the

Commissioner by reevaluating facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. Skinner, 478 F.3d at 841; see also

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the ALJ’s decision

must be affirmed even if “‘reasonable minds could differ’” as long as “the decision is

adequately supported”) (citation omitted).

      However, even under this relatively lenient standard, an ALJ is not absolved

of her duty to support the decision with record evidence. See Meuser v. Colvin, 838

F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has

adequately supported his conclusions.”). The ALJ is not required to address “every

piece of evidence or testimony in the record, [but] the ALJ’s analysis must provide

some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v.

Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ denies benefits to

a Plaintiff, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate

the “analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.




                                            5
       Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 6 of 8 PageID #:968




2005); Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to

fully develop the record before drawing any conclusions . . . and must adequately

articulate his analysis so that we can follow his reasoning . . . .”); see Boiles v.

Barnhart, 395 F.3d 421, 425 (7th Cir. 2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.     ANALYSIS

         Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) her step 3 analysis was flawed; (2) she failed to accommodate

Plaintiff’s non-exertional limitations in the RFC assessment; and (3) she improperly

failed to consider physical limitations of morbid obesity and asthma in the RFC

assessment.

         The ALJ’s RFC determination contains one obvious error that is wholly

unsupported by any record evidence and requires remand, namely that Plaintiff

retained the residual functional capacity “to perform a full range of work at all

exertional levels.” (R. 23.) The ALJ gave no evidentiary or logical basis for her

conclusion that Plaintiff, a 5’2” woman whose weight ranges between 200 and 232

pounds and has a history of asthma, wrist impairment, and foot surgery, is capable




                                             6
    Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 7 of 8 PageID #:969




of performing work at all exertional levels, which would include heavy work

(requiring lifting up to 100 pounds, with frequent lifting of objects up to fifty

pounds) and very heavy work (requiring lifting more than 100 pounds, with

frequent lifting of objects weighing more than fifty pounds). See 20 C.F.R. §

404.1567(d)-(e). If the ALJ intended to find that Plaintiff had no exertional

limitations, she needed to build a logical bridge between the evidence and that

conclusion. The fact that Plaintiff worked a seasonal warehouse job at the medium

exertional level does not support the finding that she had no exertional limitations

whatsoever. This error is not harmless, because the VE was only asked hypothetical

questions about an individual with no exertional limitations. Accordingly, the Court

has no basis to conclude that jobs exist for a person with Plaintiff’s mental

limitations who also has any exertional limitations.

      Based on its conclusion that remand is necessary for the above reason, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes, however, that the Commissioner should not assume these issues

were omitted from the opinion because no error was found. Indeed, the

Commissioner is admonished that, on remand, special care should be taken to

ensure that Plaintiff’s mental limitations are explored more fully, at both step 3 and

in the RFC finding. The treating physician rule was effective at the time of the

application, and thus the ALJ should have given controlling weight to Plaintiff’s

treating psychiatrist unless good reasons existed to discount the opinion. 20 C.F.R.

§ 404.1527(c); see Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011); Campbell v.




                                            7
    Case: 1:19-cv-04798 Document #: 30 Filed: 02/12/21 Page 8 of 8 PageID #:970




Astrue, 627 F.3d 299, 306 (7th Cir. 2010). The ALJ, however, seemed to simply

disagree with the psychiatrist’s conclusions, seizing on minor inconsistencies

without exploring the significant evidence in the record supporting Plaintiff’s

allegations that she suffers from disabling mental limitations. The ALJ’s failure to

properly analyze this evidence would be, by itself, another reason to remand the

matter.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

13] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 21] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                   ENTERED:




DATE:        February 12, 2021                ___________________________
                                              HON. MARIA VALDEZ
                                              United States Magistrate Judge




                                          8
